Case: 17-10105      Document: 00514418638         Page: 1    Date Filed: 04/06/2018




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 17-10105
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                           April 6, 2018
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

MICHAEL BARRETT, also known as “Motorcycle Mike”,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                            USDC No. 4:16-CR-132-20


Before WIENER, DENNIS, and SOUTHWICK, Circuit Judges.
PER CURIAM: *
       Michael Barrett pleaded guilty to conspiring to possess with intent to
distribute 50 grams or more of a mixture and substance containing
methamphetamine, and he was sentenced to 420 months of imprisonment and
four years of supervised release. On appeal, he challenges the district court’s
denial of his appointed counsel’s motion to withdraw and appoint substitute
counsel for appeal and his motion for a continuance of the sentencing hearing.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 17-10105    Document: 00514418638     Page: 2   Date Filed: 04/06/2018


                                 No. 17-10105

Additionally, he contends that the 420-month sentence, which was within the
applicable guidelines range of imprisonment, is substantively unreasonable.
      Barrett has failed to demonstrate a “complete breakdown in
communication” or “irreconcilable conflict” with counsel.     United States v.
Young, 482 F.2d 993, 995 (5th Cir. 1973). The district court did not abuse its
discretion in denying the motion to withdraw and to appoint substitute counsel
on appeal. See United States v. Simpson, 645 F.3d 300, 307 (5th Cir. 2011).
      In addition, Barrett has failed to show that the district court abused its
discretion in denying his motion to continue his sentencing hearing.         See
United States v. Stalnaker, 571 F.3d 428, 439 (5th Cir. 2009). He has not
alleged, much less demonstrated, that he suffered “specific and compelling or
serious prejudice” from the denial of the continuance. United States v. Barnett,
197 F.3d 138, 144 (5th Cir. 1999) (internal quotation marks and citation
omitted).
      We review the substantive reasonableness of a sentence under an abuse-
of-discretion standard. See Gall v. United States, 552 U.S. 38, 51 (2007). Here,
the district court considered Barrett’s arguments for a sentence below the
guidelines range but determined that a 420-month sentence was appropriate
in light of Barrett’s criminal history and its belief that Barrett was a “danger
to the community.” See 18 U.S.C. § 3553(a)(1), (a)(2)(C). Barrett’s arguments
are not sufficient to rebut the presumption of reasonableness that attaches to
his within-guidelines sentence. See United States v. Rashad, 687 F.3d 637, 644
(5th Cir. 2012); United States v. Ruiz, 621 F.3d 390, 398 (5th Cir. 2010).
      The judgment of the district court is AFFIRMED. Barrett’s motion to
relieve counsel and to appoint new counsel is DENIED.




                                       2